


Exhibit 10.2


FIRST AMENDMENT TO
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
 
WHEREAS, The Hershey Company (the “Company”) has entered into an Amended and
Restated Executive Employment Agreement, dated as of October 2, 2007 (the
“Agreement”) with David J. West (“Executive”);
 
WHEREAS, the Agreement provides for Executive’s participation in The Hershey
Company Executive Benefits Protection Plan (Group 3A) (Amended and Restated as
of October 2, 2007) (the “EBPP”);
 
WHEREAS, the Board of Directors of the Company (the “Board”) approved the
amendment of the EBPP, effective February 13, 2008, to reduce the severance
benefits payable under the Plan with respect to the qualifying termination of
employment after a change in control of the Company;
 
WHEREAS, the Board also approved a corresponding amendment to the Agreement; and
 
WHEREAS, this Amendment shall supersede the provisions of the Agreement to the
extent those provisions are inconsistent with the provisions of this Amendment.
 
NOW, THEREFORE, BE IT RESOLVED that, the Agreement is hereby amended, effective
February 13, 2008, by amending Section 6, Change in Control, to read as follows:
 
“6.           Change in Control.  In the event of a Change in Control (as
defined in the EBPP), the rights and obligations of Employer and the Executive,
including, without limitation, rights and obligations upon termination of
Executive’s employment, shall be governed by the EBPP, as amended from time to
time, subject to the following provisions of this Section 6.  If any item of
compensation or benefit is provided under this Agreement, or under any other
plan, agreement, program or arrangement of Employer (other than the EBPP) which
is more favorable to Executive than the corresponding item of compensation or
benefit under the EBPP, or if an item of compensation or benefit is provided
under this Agreement, or under such other plan, agreement, program or
arrangement, but not under the EBPP, such item of compensation or benefit shall
be provided in accordance with the terms of this Agreement or such other plan,
agreement, program or arrangement.  In no event, however, shall Executive be
entitled to duplication as to any item of compensation or benefit that is
provided under both this Agreement (or such other plan, agreement, program or
arrangement) and the EBPP.  In addition, for purposes of Section 3.4 of the
EBPP, payments under or pursuant to this Agreement or any other payment with
regard to the Employer that would be treated as a “parachute payment” under Q/A
2 of Treasury Regulation 1.280G-1 shall be deemed to be under the EBPP and the
Severance Period (as defined in the EBPP) for purposes of Sections 3.2.2 and
3.3.1 through 3.3.4 of the EBPP shall be 36 months, or if less, the number of
months until the Executive’s
 
 

--------------------------------------------------------------------------------

 
 


 
Mandatory Retirement Age (as defined in the EBPP), but not less than 12 months.”
 
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily have executed
this Amendment to be effective as of February 13, 2008.
 


 
 
 
 
/s/ David J. West
David J. West
 
THE HERSHEY COMPANY
 
 
 
By: /s/ Burton H. Snyder
      Burton H. Snyder
      Senior Vice President,
      General Counsel and Secretary
 
 





 

 
-2- 

--------------------------------------------------------------------------------

 
